DETAILED ACTION
This is in reference to communication received 22 February 2021. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1, 8 and 15 recites the limitation(s) “determining a product drag frequency based on generated revenue, indicating a number of plurality of transactions in which two products occur, based on the parameter tuning and received transaction record data, by constructing a complete directed graph which ranks a top-k list of products in decreasing order of out degrees, and a top-k list of follower products in decreasing order of in degrees”. However, these limitation are confusing. Applicant has not positively claimed scope of claimed limitation. Is applicant claiming that there will be only said two products in a transaction for the transaction to be considered for determining product drag frequency, or applicant is claiming total revenue generated by the said two products in a transaction by filtering their associated revenue, or applicant is claiming something else. In addition, it is not clear how the leader is identified between the two paired products based on 
Dependent claims 2 – 7, 9 – 14 and 16 – 20 inherit the deficiencies of parent claims 1, 8 and 15 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 8 and 15 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. The limitations that set forth the abstract idea directed to determining how a product purchased by a customer influences the purchase of another product by said customer (drag effect of a product). To determine the drag effect of a product, applicant’s invention:
receives plurality of transaction record data (historical data) and some tuning parameter (e.g. filtering criteria) from a requesting user who want to know the drag effect of a product. After receiving the tuning parameter from a user, (received data is analyzed) to identify records related to said one or more product(s) and any additional items (products) purchased by plurality of customer along with said one or more product(s) (e.g. purchase of product A and product B in the same transaction) and the identified pairs (product A and product B or C or D … purchased in the same transaction (i.e. generated revenue)) is counted (a concept related to generating a 2-Dimensional matrix to pairs between combination of products). Based on the 
The judicial exception is not integrated into a practical application. In particular, the claim only recites an additional elements of processors, computer-readable memories, tangible storage mediums of a computer system to perform all the steps. A plain reading of Figures 1 & 2 and associated descriptions in at least paragraphs [0033] – [0057] reveals that the one or more processors of a data processing system may be general purpose processors suitably programmed to perform the claimed functions. The computing devices are also generic computing devices [see at least 0022] performing generic functions such as receiving data, analyzing date, displaying results. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processor of the data processing system in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of “determining how a product purchased by a customer influences the purchase of another product by said customer (drag effect of a product). To determine the drag effect of a product, applicant’s invention receives plurality of transaction record data (historical data) and some tuning parameter (e.g. filtering criteria) from a requesting user who want to know the drag effect of a product. After receiving the tuning parameter, (received data is analyzed) to identify records related to said one or more product(s) and any additional items (products) purchased by plurality of customer along with said one or more product(s), and based on the identified records which are converted to a ranked list, and top-k list of the one or more product(s) are selected, and probability for each of the one or more product(s) to influence a customer to purchase the paired item is determine, and result of the determined observation of the probability is provided to the requesting user” amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 11 and 16 are also not patent eligible based on similar reasoning and rationale.
Reevaluation here in Step 2B, this is also determined to be well-understood, routine, conventional activity in the field. The Symantec, TLI, and OIP Techs. court decisions cited in 
Dependent claims 2 – 7, 9 – 14 and 16 – 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
Claims 3, 10 and 17 define using direct graph (e.g. pairing of data) to determined product drag frequency.
Claims 4, 11 and 18 define translating product drag frequency into probability
Claims 5, 12 and 19 determines determining another analysis parameter to consider for determining product drag frequency.
Claims, 2, 6 – 7, 9, 13 – 14, 16 and 20 define which parameters can be used to determine product drag frequency, content of the calculated drag probability, and informing that user can customize the output.
While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 6 – 9, 13 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. US Patent 8,265,989 in view of Gedenk et al. paper “Sales Promotion” hereinafter known as Gedenk and Yoshii US Publication 2011/0119148.

Regarding claims 1, 8 and 15, Dodge teaches system and method to determine effects of promotional activity on sales. Dodge teaches system and method comprising:
one or more processors [Dodge, 0037], 
one or more computer-readable memories [Dodge, 0026], 
one or more computer-readable tangible storage medium [Dodge, 0026], and 
program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories [Dodge, col. 6, line 55 – col. 7, line 15], wherein the computer system is capable of performing a method comprising: 
receiving a plurality of transaction record data (Dodge, obtain item sales data) [Dodge, 0094, Fig. 11 and associated disclosure]; 
receiving tuning, of at least one of a plurality of parameters, from a user, based on the received transaction record data (Dodge, data alignment and model fitting may occur … such as a manual user trigger) [Dodge, 0021, 0117]; 

Dodge in view of Gedenk teaches system and method further comprising:
determining a product drag (Gadenk, A can increase sales in category B if the products are used or purchased together by the consumer. For example, cakemix prices significantly affect frosting sales, but reverse is not true) [Gedenk, page 309]
determining a product drag frequency [Dodge, 0074, see at least Fig. 6 and associated disclosure] based on generated revenue (e.g. combined sales of cakemix and frosting), indicating a number of plurality of transactions in which two products, based on the parameter tuning (e.g. Gedenk, parameter is “cake” which is used to determine product the sale promotion of cakemix will generate) [Gedenk, page 309]) and received transaction record data (Dodge, promotion analysis engine collects transaction data related to purchase data and promotion information and identifies pairings between one or more target product(s) of interest (e.g. cakemix and frosting as taught by Gedenk) and one or more promotions occurring with respect to the one or more target product(s) at one or more monitored locations) [Dodge, 0041, 0074, Fig. 6 and associated disclosure].
Dodge in view of Gedenk does not explicitly teach constructing a directed graph, however, Dodge teaches constructing graph representative of product sales [see at least, 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Dodge in view of Gedenk by adopting teachings of Yoshii for managing an advertising campaign based on insights determined from another advertising campaign.
Dodge in view of Gedenk and Yoshii teaches system and method further comprising:
by constructing a complete directed graph Yoshii teaches providing trend leader detection with a directed graph information constituting unit, a trend leader degree calculating unit, a trend follower degree calculating unit, and a purchase identifying information acquiring unit [Yoshii, 0227] which ranks a top-k list of products in decreasing order of out degrees, and a top-k list of follower products in decreasing order of in degrees (Yoshii, where the behavior information (data for which directed graph is generated to connect the information in the data fields) is linked, the link may be a link that connects the behavior information (product sale information) in either ascending order or descending order) [Yoshi, 0360, 0396, 0471, Fig 33, 44 and associated disclosure]; 
calculating a drag probability based on the determined product drag frequency (Gedenk, analysis of market basket data together with loyalty card data may suggest that breakfast products and fruits are typically bought together and a particular shopper might ; 
receiving a user query to obtain at least one observation from the calculated drag probability (Yoshii, The input information receiving portion judges whether or not the input information has been received from the information output apparatus 12 (user device, see at least Fig. 1, Fig. 2, and associated disclosure)) [Yoshii, 0062], based on a user-specified analysis (Dodge, identifies pairings between one or more target product(s) of interest and one or more promotions occurring with respect to the one or more target product(s) at one or more monitored locations. One or more criteria (user-specified analysis) and/or thresholds may be employed to align purchase/sales data with promotion causal data) [Dodge, 0041]; and 
outputting the derived observation to the user (Dodge, Baseline output can be displayed in graph, chart, table, and/or other form for viewing by the user) [Dodge, 0101]. 

Regarding claims 2, 9 and 16, Dodge in view of Gedenk and Yogii teaches system and method, wherein the plurality of tuned parameters is selected from the group consisting of one or more physical product attributes, one or more physical parameters, and one or more analytic parameters (Dodge, the model coefficient estimator is configured to generate coefficient values that may be used in one or more algorithms to estimate one or more volumetric sales effects on products in view of casual factors) [Dodge, col. 11, lines 9 – 12]. 

Regarding claim 6, 13 and 20, Dodge in view of Gedenk and Yogii teaches system and method, wherein the at least one observations from the calculated drag probability include a leader and follower score, a top-k list of local leader products, a top-k list of local follower products, a top-k list of global leader products, and a top-k list of global follower products (Gedenk, the retailer could therefore create a promotion that offers a price discount on fruit; a major question (observation) in this cross-selling is which should be the 

Regarding claim 7 and 14, Dodge in view of Gedenk and Yogii teaches system and method, wherein the output is customizable by the user (allowing users to customize output (e.g. report) is old and know technology known to one of ordinary skill in the art). 


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. US Patent 8,265,989 in view of Gedenk et al. paper “Sales Promotion” hereinafter known as Gedenk, Yoshii US Publication 2011/0119148 and Northern Illinois University CS-340 Notes hereinafter referred to as NIU.

Regarding claims 3, 10 and 17, Dodge in view of Gedenk and Yogii teaches system and method, wherein the complete directed graph has a plurality of edges based on the plurality of transaction record data and interpreting each edge on the constructed complete directed graph [Yoshii, Fig. 30 and associated disclosure] and wherein a product rank is based on sum of weights on incoming or outgoing arcs, or on a corresponding edge weight in a complete directed graph (Yogii, directed graph information constituting unit may perform weighting in consideration to establish an order for a directed graph) [Yogii, 0334]. 
Dodge in view of Gedenk and Yogii does not explicitly teach layout of the directed graph. However, NIU teaches a directed graph consists of a set of vertices and a set of edges in which the edges connect vertices in a specific direction [NIU, page 1]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Dodge in view of Gedenk and Yogii by adopting teachings of NIU and draw a directed graph with weights on edges to 
Dodge in view of Gedenk, Yoshii NIU teaches system and method further comprising:
wherein a top portion of the complete directed graph depicts a leader product and a bottom portion of the complete directed graph depicts a follower product

    PNG
    media_image1.png
    279
    492
    media_image1.png
    Greyscale

 [NIU, see at least figures on page 1, 5 and 6]


Claims 4 – 5, 11 – 12 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. US Patent 8,265,989 in view of Gedenk et al. paper “Sales Promotion” hereinafter known as Gedenk, Yoshii US Publication 2011/0119148, Northern Illinois University CS-340 Notes hereinafter referred to as NIU and Mauria publication “What is the largest value of the probability of an event’s occurrence?.

Regarding claims 4, 11 and 18, Dodge in view of Gedenk and Yogii teaches system and method, wherein the drag probability is calculated by translating the determined product drag frequency (Gedenk, the retailer could therefore create a promotion that offers a price discount on fruit; a major question (observation) in this cross-selling is which should be the  , represented in a frequency matrix (Dodge, a period or interval can be determined based on sales frequency or velocity. For example, a product having frequent sales may be analyzed according to a period of days whereas a less frequently sold product may be analyzed according t a period of weeks or months) [Dodge, 0114], into a corresponding probability  (Gedenk, analysis of market basket data together with loyalty card data may suggest that breakfast products and fruits are typically bought together and a particular shopper might currently buy breakfast products in the store but not much fruit (probability of product drag frequency) [Gedenk, page 315].
Dodge in view of Gedenk and Yogii does not explicitly teach probability matrix total is equal to one. However, it is old and known to one of ordinary skill in the art the probability ranges between 0 and 1. Maurya teaches that range of probability of an event’s occurrence is from “0” i.e. no chance of event happening, to “1” i.e. event certain to occur.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Yogii in view of Yogii and Gedenk to make sure that the total of probability of a set does not exceed the maximum value of probability value of “1” of fall below minimum value of “0”.
Dodge in view of Yogii, Gadenk and Maura teaches system and method wherein total probality is represented in a doubly stochastic probability matrix, such that the sum of every row and column in the probability matrix is equal to one (Maurya, range of probability of an event’s occurrence is from “0” i.e. no chance of event happening, to “1” i.e. event certain to occur) [Maurya, page 1]. 

Regarding claim 5, 12 and 19, Dodge in view of Gedenk and Yogii teaches system and method further comprising determining a magnitude of pairwise drag effect based on the calculated drag probability (Gedenk, the retailer could therefore create a promotion that offers a price discount on fruit; a major question (observation) in this cross-selling is which should be the promoted brand – the breakfast product or the fruit. It would have been obvious to one of . 


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, and the claimed invention amounts to significantly more that the alleged judicial exception is acknowledged and considered.
However, upon further review of the amended claimed invention, it is deemed that the amended invention as currently claimed is not eligible for patent under 35 USC 101 and has been responded in the updated Rejection under 35 USC 101 section.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, how the cited prior art teach the amended claimed invention is responded to in the Rejection under 35 USC 101 section.



Conclusion

Basak et al. US Publication 2003/0208399 teaches system and method for product recommendation by using directed graph.
Dodson et al. US Publication 2014/0095307 teaches system and method for spotting trends by identifying influential customers.
Ramalingam et al. US Patent 9,576,299 teaches system and method for tracking online impressions to offline purchases.
Nejad et al. printed publication “Influential and Influence Mechanisms in New Product Diffusion”.
Aral et al. printed publication “Identifying Influential and Susceptible Members of Social Networks”.
Howard et al. printed publication “A Method for Correcting Item-otal Correlations for the Effect of Relevant Item Inclusion”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is 571-272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

May 13, 2021